***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
         FRANK P. CANNATELLI v. STATEWIDE
              GRIEVANCE COMMITTEE
                     (AC 39703)
                         Elgo, Bright and Flynn, Js.

                                  Syllabus

The plaintiff attorney appealed to the trial court from the decision of the
   reviewing committee of the defendant Statewide Grievance Committee
   directing the disciplinary counsel to file a presentment against the plain-
   tiff for his alleged violation of certain Rules of Professional Conduct.
   The trial court granted the defendant’s motion to dismiss the appeal
   and rendered judgment thereon, from which the plaintiff appealed to
   this court. Held that the trial court properly granted the defendant’s
   motion to dismiss and determined that it lacked subject matter jurisdic-
   tion over the appeal; this court has determined previously that an order
   of presentment is an initial step in disciplinary proceedings against an
   attorney and that the committee’s decision directing that a presentment
   be filed in Superior Court is interlocutory in nature and not a final
   judgment from which an appeal to the Superior Court may be filed, the
   plaintiff’s claim that he was aggrieved by the order of presentment
   implicated the issue of standing and had no bearing as to whether the
   order of presentment constituted a final judgment for purposes of appeal,
   and the plaintiff’s reliance on federal case law for the proposition that
   federal law permits his interlocutory appeal because it arises out of a
   violation of his constitutional rights was unavailing, as the case law was
   inapposite in that it had no import on the issue of whether a party
   properly can take an interlocutory appeal to the Superior Court from
   an order of presentment.
        Argued October 11—officially released November 13, 2018

                            Procedural History

   Appeal from the decision of the defendant’s reviewing
committee directing the disciplinary counsel to file a
presentment against the plaintiff, brought to the Supe-
rior Court in the judicial district of New Haven, where
the court, Miller, J., granted the defendant’s motion to
dismiss and rendered judgment thereon, from which
the plaintiff appealed to this court. Affirmed.
  Frank P. Cannatelli, self-represented, the appel-
lant (plaintiff).
  Brian B. Staines, chief disciplinary counsel, with
whom, on the brief, was Beth L. Baldwin, assistant
chief disciplinary counsel, for the appellee (defendant).
                         Opinion

   PER CURIAM. The self-represented plaintiff, Frank
P. Cannatelli, appeals from the judgment of the Superior
Court dismissing his appeal from a decision of the
defendant, Statewide Grievance Committee, and from
the court’s subsequent denial of his motion to reargue
the judgment of dismissal. On appeal, the plaintiff
claims that the court improperly determined that it
lacked subject matter jurisdiction over his appeal for
lack of an appealable final judgment. We affirm the
judgment of the Superior Court.
   The following procedural history is relevant to this
appeal.1 The statewide bar counsel filed a grievance
complaint, dated July 28, 2014, against the plaintiff, an
attorney, alleging that he overdrafted funds from his
IOLTA account.2 After an audit and a full hearing, the
reviewing committee found by clear and convincing
evidence that the plaintiff committed unethical conduct
and violated rules 1.15, 1.3, and 8.4 of the Rules of
Professional Conduct, as well as Practice Book § 2-
27. On November 20, 2015, the reviewing committee,
pursuant to Practice Book § 2-35 (i), ordered that the
plaintiff be presented to the Superior Court. On Febru-
ary 3, 2016, the Chief Disciplinary Counsel filed a pre-
sentment against the plaintiff. See Disciplinary
Counsel v. Cannatelli, Superior Court, judicial district
of New Haven, Docket No. CV-XX-XXXXXXX-S.3
   On February 1, 2016, the plaintiff filed an appeal to
the Superior Court from the decision of the reviewing
committee that ordered presentment, claiming, among
other things, violations of his constitutional rights. On
February 16, 2016, the defendant filed a motion to dis-
miss the plaintiff’s appeal on the ground that the Supe-
rior Court lacked subject matter jurisdiction because
the order of presentment is not an appealable final
judgment. On March 28, 2016, the plaintiff filed an objec-
tion arguing that the court had jurisdiction, pursuant
to 42 U.S.C. § 1983, because the order of presentment
was being challenged on constitutional grounds.
   On June 20, 2016, the court concurrently granted
the defendant’s motion to dismiss and overruled the
plaintiff’s objection. The court, relying upon Miniter v.
Statewide Grievance Committee, 122 Conn. App. 410,
998 A.2d 268, cert. denied, 298 Conn. 923, 4 A.3d 1228
(2010), and Rozbicki v. Statewide Grievance Commit-
tee, 157 Conn. App. 613, 115 A.3d 532 (2015), concluded
that an ‘‘order of a presentment has been clearly found
to be wholly interlocutory and it cannot properly be
the basis of an appeal.’’ The court also concluded that
the ‘‘[p]laintiff has not presented the court with any
persuasive authority that [42 U.S.C. § 1983] controls the
attorney grievance process in any way.’’ On July 6, 2016,
the plaintiff filed a motion to reargue the judgment of
dismissal, renewing his argument posited in his March
28, 2016 objection. On September 22, 2016, the court
summarily denied the plaintiff’s motion to reargue. This
appeal followed.
   On appeal, the plaintiff argues that the court improp-
erly determined that it lacked subject matter jurisdic-
tion over his appeal for lack of an appealable final
judgment. We disagree.
   This court’s decisions in Miniter and Rozbicki are
dispositive of the plaintiff’s appeal to this court. In both
cases, this court, in holding that an order of presentment
is not a final judgment for the purposes of appeal, stated:
‘‘An order of presentment is an initial step in disciplinary
proceedings against an attorney. Following the filing of
a presentment complaint, a hearing on the merits is
held after which the court renders judgment on the
presentment complaint. See Practice Book § 2-47 (a).
The committee’s decision directing that a presentment
be filed in Superior Court is interlocutory in nature
and not a final judgment from which an appeal to the
Superior Court lies.
   ‘‘[The] interlocutory order is not immediately appeal-
able under State v. Curcio, 191 Conn. 27, 31, 463 A.2d
566 (1983), because it neither terminates a separate and
distinct proceeding, nor so concludes the rights of the
parties that further proceedings cannot affect them.
Following an order of presentment by the committee,
a presentment complaint is filed, and the matter contin-
ues in the Superior Court until judgment is rendered on
the presentment complaint.’’ (Internal quotation marks
omitted.) Rozbicki v. Statewide Grievance Committee,
supra, 157 Conn. App. 616–17; see Miniter v. Statewide
Grievance Committee, supra, 122 Conn. App. 413–14.
   On the basis of the foregoing, we conclude that the
Superior Court in the present case properly determined
that it lacked subject matter jurisdiction over an appeal
from the order of presentment because such an order
is not a final judgment for the purposes of appeal.
Although the plaintiff in his brief on appeal to this court
attempts to distinguish the holdings of Miniter and
Rozbicki from the present case, we are unpersuaded.
First, the plaintiff argues that he has been aggrieved by
the order of presentment because the publication of
the notice of presentment damages his reputation. Even
if we assume this to be true, it does not change our
analysis. The determination as to whether the plaintiff
has been aggrieved by a judgment is an issue of standing;
see Arciniega v. Feliciano, 329 Conn. 293, 301, 184
A.3d 1202 (2018); which is entirely distinct from the
determination as to whether a judgment is final for the
purposes of appeal.4 See Ledyard v. WMS Gaming, Inc.,
330 Conn. 75, 83–84, 191 A.3d 983 (2018).
  Second, the plaintiff, relying upon Miller v. Washing-
ton State Bar Assn., 679 F.2d 1313 (9th Cir. 1982), argues
that 42 U.S.C. § 1983 permits the present interlocutory
appeal because it arises out of a violation of his constitu-
tional rights. In Miller, the court principally held that
a federal court has jurisdiction to entertain a § 1983
claim that alleges a constitutional challenge stemming
from a disciplinary action taken by a state bar associa-
tion where no such review is available as of right in
the state courts. Id., 1314–18. We hold that Miller is
inapposite because it has no import on whether a party
properly can take an interlocutory appeal from an order
of presentment to the Superior Court. Accordingly, we
reject the plaintiff’s attempt to distinguish the present
case from Miniter and Rozbicki.
   Therefore, we conclude that the Superior Court did
not err by dismissing the plaintiff’s appeal and did not
abuse its discretion when it denied his subsequent
motion to reargue because it properly determined that
it lacked subject matter jurisdiction over the appeal.
      The judgment is affirmed.
  1
     Although the appendix of the defendant’s appellate brief substantially
is comprised of documents purportedly evincing the grievance proceedings,
those documents were not before the Superior Court and, thus, are not
part of the Superior Court record. Nevertheless, because the underlying
procedural history is uncontested, we take judicial notice of the disciplinary
proceeding, which stems from the grievance proceedings, brought against
the plaintiff in the Superior Court; see Disciplinary Counsel v. Cannatelli,
Superior Court, judicial district of New Haven, Docket No. CV-XX-XXXXXXX-
S; and the filings therein contained. See Lyons v. Citron, 182 Conn. App.
725, 728 n.4, 191 A.3d 239 (2018) (Appellate Court may take judicial notice
of files of Superior Court in any case).
   2
     Rule 1.15 (a) (5) of the Rules of Professional Conduct provides in relevant
part: ‘‘ ‘IOLTA account’ means an interest—or dividend—bearing account,
established by a lawyer or law firm for clients’ funds at an eligible institution
from which funds may be withdrawn upon request by the depositor without
delay. . . .’’
   3
     As of the date of oral argument before this court, the hearing on the merits
of the presentment against the plaintiff had not occurred. See Disciplinary
Counsel v. Cannatelli, supra, Superior Court, Docket No. CV-XX-XXXXXXX-S.
   4
     The plaintiff likewise argues on appeal that the court erred by not
affording him an evidentiary hearing on the disputed issue as to whether
he was aggrieved. We reject this argument because, as previously outlined,
standing is an issue collateral to the determination as to the existence of a
final judgment.